Citation Nr: 0821662	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for an eye 
disorder.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to a compensable rating for hookworms.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in January 2008.


FINDINGS OF FACT

1.  In an October 1984 decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's October 1984 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, and 
therefore raises a reasonable possibility of substantiating 
the claim.

3.  Evidence submitted since the RO's October 1984 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, and therefore raises a 
reasonable possibility of substantiating the claim.

4.  The veteran does not have a PTSD diagnosis consistent 
with DSM-IV. 

5.  An acquired psychiatric disorder, to exclude PTSD, is not 
attributable to the veteran's period of active service.

6.  On January 30, 2008, prior to the promulgation of a 
decision on this appeal, the Board received notification from 
the veteran that a withdrawal of the appeal was requested for 
the issues of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for an eye disorder, entitlement to service connection for a 
stomach disorder, and entitlement to a compensable rating for 
hookworms.


CONCLUSIONS OF LAW

1.  The RO's October 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received for the 
veteran's claim of entitlement to service connection for PTSD 
since the RO's October 1984 rating decision; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received, for the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, since the RO's October 1984 
rating decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. § 3.156 
(2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

5.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issues of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for an eye disorder, entitlement to 
service connection for a stomach disorder, and entitlement to 
a compensable rating for hookworms, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regarding the issues of 
whether new and material evidence has been received to reopen 
the veteran's claims for PTSD and an acquired psychiatric 
disorder, other than PTSD, and service connection for PTSD, 
the appellant's claims are granted.  As such, any 
deficiencies with regard to VCAA, for those issues, are 
harmless and non-prejudicial.

Regarding the issue of service connection for an acquired 
psychiatric disorder, other than PTSD, the Court has held 
that this notice must be provided to a claimant prior to an 
initial, unfavorable decision on a claim for VA benefits by 
any VA regional office (RO).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  Regulations also dictate 
that VA has a duty to assist claimants, essentially providing 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises, in part, 
from a claim for service connection for an acquired 
psychiatric disorder, other than PTSD.  The Board notes that 
the veteran's claim to reopen was received in February 2003.  
In August 2003, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding VA's duty to 
notify and to assist with regard to a claim for service 
connection.  The claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence 
pertaining to the claim.  Specifically, the VCAA notification 
instructed the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini II.  In particular, 
the VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the August 2003 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone several VA examinations in conjunction 
with his claim.  38 C.F.R. § 3.159(c)(4).  The VA examination 
reports are thorough, the examinations in this case are 
adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In January 2008, the veteran withdrew his appeals as to 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for an eye 
disorder, entitlement to service connection for a stomach 
disorder, and entitlement to a compensable rating for 
hookworms.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration pertaining to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeals for whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for an eye disorder, entitlement to service 
connection for a stomach disorder, and entitlement to a 
compensable rating for hookworms, and they are dismissed.


New and Material Evidence

In an October 1984 decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  The claim was denied because the 
veteran did not have a PTSD diagnosis.  Rather, the veteran 
had a diagnosis of an adjustment disorder, with depressed 
mood and dependent personality.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's October 1984 rating decision is final.  
38 U.S.C.A. § 7105.  

The veteran filed a claim to reopen his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, in February 2003.  Prior unappealed decisions are 
final.  However, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
May 2004 and December 2004 VA outpatient reports that 
provided diagnoses of PTSD.  The additional evidence is new 
and material because it includes competent medical evidence 
that cures the prior evidentiary defect.  As noted above, the 
veteran's claim was denied in October 1984 because the 
veteran's service medical record was negative for an acquired 
psychiatric disorder, because the veteran's record was silent 
as to a diagnosis of a psychosis, and because the veteran's 
mild symptoms did not appear to be related to his period of 
active service.  Therefore the May and December 2004 reports 
are material to the veteran's claim because they provide a 
diagnosis of PTSD related to the veteran's period of service.  
Further, the evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, as this was the first evidence of a PTSD 
diagnosis during the period in question.  

Moreover, a VA examination from September 2005 is material to 
the veteran's claim for service connection for an acquired 
psychiatric disorder, unrelated to PTSD.  The September 2005 
VA examination provided a diagnosis of dysthymia, as well as 
a panic disorder.  The panic disorder, unlike the veteran's 
September 2003 diagnosis, was not shown to be in remission, 
and it was not agoraphobic in nature.  

Therefore, with regard to the veteran's claims for service 
connection for an acquired psychiatric disorder and PTSD, new 
and material evidence has been received since the RO's 
October 1984 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




Service Connection

PTSD

According to the veteran, service connection should be 
established for PTSD due to traumatic experiences experienced 
by him during his active duty in Vietnam, and because he has 
a current diagnosis of PTSD.  In a December 2004 VA report, 
the veteran described several stressful events, including one 
in which he talked a fellow service member out of committing 
suicide with a grenade.  He also noted several instances of 
killing enemy soldiers and being fired upon. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 
38 C.F.R. § 3.304(f), requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In this case, the veteran's service record establishes that 
he served in combat.  Because the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  

However, the Board notes there is conflict in the medical 
evidence of record as to whether the veteran meets the 
criteria for a diagnosis of PTSD.  In this regard, some of 
the veteran's VA outpatient treatment records include a 
diagnosis of PTSD and significantly some do not; further, the 
veteran has also been afforded numerous VA examinations in 
which the examiners have found that the veteran does not meet 
the criteria for such a diagnosis.

In this regard, a September 2003 VA examiner (a clinical 
psychologist) found that the veteran had dysthymic disorder 
and a panic disorder with agoraphobia, in full remission on 
medication.  The veteran reported a history of severe 
nightmares during and immediately following his period in 
Vietnam, guilt for his actions in Vietnam, panic attacks, and 
periods of disorientation.  The examiner noted the veteran's 
combat experiences but found that the veteran did not meet 
the diagnostic criteria for PTSD.  The examiner concluded 
that the veteran's mild problems with dysphoria and anhedonia 
along with his history of panic attacks did not appear to be 
related to any events which occurred while on active duty.  

Similarly, the veteran underwent a VA Mental Hygiene Clinic 
Intake Consultation in October 2003.  The diagnoses were 
dysthymic disorder, with PTSD to be ruled out.  In a February 
2004 VA progress note, the veteran was assessed as having 
PTSD.  That same VA physician continued that diagnosis in May 
2004.  In a June 2004 VA progress note, however, the 
diagnosis was anxiety and depression.  Further, in December 
2004, the veteran was referred for evaluation for 
participation in a new Post-Traumatic Clinical Team (PCT) 
program.  After extensive evaluation, the examiner (a social 
worker) diagnosed the veteran as having chronic PTSD and 
dysthymic disorder.  However, a later PCT Intake Staffing 
Note which included the VA social worker from the previous 
note and a VA physician found after what appears to be 
additional testing that the veteran did not meet the criteria 
for PTSD and an Axis I diagnosis of dysthymia was rendered.  
Later in December 2004, the same VA social worker advised the 
veteran of the results of the PCT Intake and Staffing, and 
shared with the veteran the lack of PTSD symptomatology.  The 
veteran agreed that he was dealing more with ongoing mild 
depression at the time.  He was assigned and scheduled to 
meet with a new examiner in the General Mental Health Clinic.  
That meeting took place in December 2004, and the veteran 
reported to the new examiner that he had worked with his 
previous therapist "about PTSD and depression"; the 
assessment by the new social worker was PTSD although it does 
not appear that an evaluation for such was conducted at that 
time.  That diagnosis was continued in subsequent VA MHC 
notes dated in December 2004, January 2005, March 2005, April 
2005, and July 2005 either as an actual assessment or as a 
diagnosis to be ruled out without any apparent actual testing 
or evaluation.  In the January 2005 note, the veteran 
indicated that he could not understand why he did not get 
into the PCT program and stated he was not entirely open on 
evaluation; the examiner indicated that she would forward 
this note to the PCT staff for reevaluation.  In an April 
2005 note, the VA social worker discussed with the veteran 
the PCT therapist's suggestion that the veteran be in 
individual therapy for 6 months before reevaluation.  The PCT 
Program Intake reevaluation was accomplished in August 2005.  
Again, however, the assessment following extensive evaluation 
was that the veteran did not meet the criteria for PTSD, and 
the Axis I diagnosis was dysthymia and panic disorder without 
agoraphobia.  In a September 2005 note a PCT individual 
session was held with the veteran and he was told that many 
veterans have readjustment issues related to their Vietnam 
service even if it is not PTSD.  The veteran was informed 
that all of the veteran's testing and interviews did not 
suggest PTSD, but that he did have a significant panic 
disorder which may have had its origins in Vietnam.  He was 
to follow through with the Vet Center where he could be in a 
group with other Vietnam veterans to process some of his 
current difficulties.  Despite this, a PTSD diagnosis was 
continued in a MHC Psychotherapy note by another physician 
dated in September 2005 and March 2006; no testing was 
reported at the time.

However, the veteran was afforded another extensive VA 
examination in March 2006.  After summarizing the pertinent 
evidence including the two PCT extensive evaluations in which 
the veteran was found not to have PTSD, and five sessions 
with the VA physician who authored the September 2005 and 
March 2006 notes and the VA social worker both of whom 
diagnosed PTSD, the examiner found that, overall, the veteran 
did not present a picture consistent with PTSD.  He found 
that the veteran had a longstanding dysthymia developed as a 
result of the discordant family relations that he experienced 
at an early age.  He stated that the veteran minimized those, 
attributing the onset of problems to his time in Vietnam and 
the homecoming; however the veteran had not given a 
consistent presentation over the years in a non-compensation 
form that would suggest support for PTSD.  Moreover, he 
noted, the veteran with respect to symptomatology did not 
meet the criteria for PTSD.  

Again, however, the PTSD diagnosis was continued in 
outpatient records dated in December 2006 and January 2007  
In May 2007, the assessment was depression; the same examiner 
screened the veteran for PTSD in July 2007 apparently by 
asking five questions and noted the PTSD screen to be 
positive.  It was noted that the veteran, however, had 
previously been evaluated by the PCT program and was told he 
did not qualify; the examiner continued the diagnosis in 
September 2007.  In light thereof, the RO determined that the 
veteran should again undergo extensive evaluation for PTSD.  
Thus, the veteran was afforded another examination in October 
2007.  At that time, the veteran was diagnosed with 
dysthymia.  It was noted that the veteran had remorse and 
sadness regarding his time in Vietnam.  It was further noted 
that the veteran reported being under fire in previous 
examinations, but that the veteran did not cite those events 
as being the most disturbing.  According to the examiner, the 
events he did cite did not meet criterion A for PTSD.  
However, the examiner stated that the veteran did have 
nightmares about Vietnam, but the quantity and intensity were 
difficult to judge.  The veteran reported intrusive memories, 
triggered by certain smells or songs.  Avoidance symptoms 
were noted, such as avoiding war movies, changing the radio 
station, or intentionally thinking of something else when 
reminded of Vietnam.

The Board notes that, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  When the 
positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

In this case, the evidence is not in relative equipoise.  The 
veteran does have a diagnosis of PTSD by two VA physicians in 
outpatient records; however, the veteran has also undergone 
two extensive PCT outpatient evaluations(which included 
Clinical Administered PTSD Scale (CAPS) and Minnesota 
Multiphasic Personality Inventory (MMPI) testing) and he has 
undergone extensive VA examination on four occasions by VA 
solely for the purposes of assessing whether the veteran, in 
fact, does meet the criteria for a diagnosis of PTSD.  All of 
the examiners have concluded that, while he may have some 
difficulties with his Vietnam experiences, he does not meet 
the criteria for PTSD.  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  
However, the records of the two VA physicians that have 
continued a diagnosis of PTSD contain no pertinent findings 
or discussions of the criteria that must be met in order to 
determine a diagnosis of PTSD in accordance with DSM-IV as 
required by VA regulation.  The RO specifically asked the VA 
specialists on several occasions upon receipt of the VA 
outpatient records which include such diagnosis, to confirm 
or rule out a diagnosis of PTSD under DSM IV criteria.  It 
appears from the reports that the PCT staff did the same, and 
none of the examiners found that the veteran met the criteria 
for PTSD.  Thus, while the two examiners reports included 
references to combat, as well as symptoms of depression, the 
examiners did not otherwise specify how the DSM-IV criteria 
were met.  The Board finds that the PCT evaluation and 
multiple VA examinations to be the most probative evidence in 
this case.  The weight of the credible evidence demonstrates 
that the veteran's current mental disorder does not meet the 
requirements for a diagnosis of PTSD and is not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, although the veteran's record contains several 
diagnoses of dysthymia and panic disorder, there is no 
medical evidence linking these acquired psychiatric disorders 
to the veteran's period of active service.  The veteran's 
service medical records are silent as to any complaints, 
diagnosis, or treatment of any acquired psychiatric disorder.  
The veteran's June 1968 enlistment examination is negative 
for psychiatric abnormality, and the veteran's July 1974 
separation examination noted "Normal" psychiatric 
functioning.

A September 2005 VA examiner opined that it was at least as 
likely as not that the veteran's chronic anxiety, 
irritability, and difficulty with temper relates directly to 
his childhood and his history as a witness to domestic 
violence, physical abuse, and growing up with an alcoholic 
father.  She went on to note that the veteran's period of 
military service was less likely than not a causal factor 
with regard to his dysthymia.  Although VA examinations of 
March 2006 and October 2007 noted diagnoses of dysthymia, 
neither examiner related the veteran's acquired psychiatric 
condition to his period of active service.  

As noted, there is no medical evidence of an inservice 
acquired psychiatric condition.  Not only is the veteran's 
file is silent as to a medical nexus opinion linking his 
current disorders to his military service, the September 2005 
VA examination stated that it was less likely than not that 
the veteran's dysthymia and/or panic disorder was related to 
service.  Therefore, service connection for an acquired 
psychiatric condition, other than PTSD, is not warranted at 
this time.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  




ORDER

The application to reopen the claim of service connection for 
an acquired psychiatric disorder is granted.

The application to reopen the claim of service connection for 
PTSD is granted.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD is denied.

The veteran's application to reopen his claim for service 
connection an eye disorder is dismissed.

Entitlement to service connection for a stomach disorder is 
dismissed.

Entitlement to a compensable rating for hookworms is 
dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


